DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 01/03/2022, Claims 18 and 31 are amended. Claims 1-17 and 32-33 are cancelled. Claims 18-31 are pending. No new matter has been added. 


With respect to the amendment filed on 01/03/2022, see pages 6-8, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 18-31 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 18-31 are allowed. 
Independent Claim 18 recite the limitations of: receiving one or more images of the part of the damaged vehicle; receiving a plurality of items of metadata, the items of metadata comprising: a score indicative of a repair or replace value for the part; one or more scores indicative of a damage value of one or more neighbouring parts; and one or more vehicle properties; determining, using (i) a trained model, (ii) the one or more images of the part of the damaged vehicle and (iii) the plurality of items of metadata, a paint blending value for the part; indicating whether a paint blending operation is to be performed with any of the one or more neighbouring parts, wherein the trained model corresponds to a region or the part of the damaged vehicle; and outputting the determined paint blending value for the part.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Zhang et al. in paragraph [0086] discloses each damage type can be set to correspond to one maintenance plan. For example, severe deformation corresponds to component replacement, minor deformation needs metal plating, and a slight scrape needs spray paint. For the user, a final output for a damaged component may be a maintenance plan. When there is a plurality of damaged parts in one damaged component, a maintenance solution for the part that is most severely damaged can be used as a final processing solution for the entire component. Generally, one component of a vehicle is considered as a whole. Ifa plurality of parts is damaged, it is relatively reasonable to apply the processing solution for the part that is most severely damaged. In this implementation, one maintenance plan can be selected to repair all damaged parts in a damaged component. For example, fora damaged component, a damage type of a damaged part is severe damage the damaged part requires component replacement; and a damage type of another damaged part is moderate deformation, and the damaged part requires metal plating. In this case, component replacement processing can be selected instead of metal plating processing. 


However, Zheng et al., even if combined, fail to teach or suggest receiving one or more images of the part of the damaged vehicle; receiving a plurality of items of metadata, the items of metadata comprising: a score indicative of a repair or replace value for the part; one or more scores indicative of a damage value of one or more neighbouring parts; and one or more vehicle properties; determining, using (i) a trained model, (ii) the one or more images of the part of the damaged vehicle and (iii) the plurality of items of metadata, a paint blending value for the part; indicating whether a paint blending operation is to be performed with any of the one or more neighbouring parts, wherein the trained model corresponds to a region or the part of the damaged vehicle; and outputting the determined paint blending value for the part, as required by claim 18. Indeed, these references are silent about any such paint blending value for the image region using trained model and metadata of repair and damage values and paint blending value for the neighboring part. The remaining cited art of record does not cure this deficiency. Accordingly, claim 18 is allowed. Claims 19-31 are allowed by virtue of their dependency on claim 18. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210327042 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661